Citation Nr: 1709018	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, granted service connection for bilateral hearing loss, and assigned an initial noncompensable evaluation, effective August 30, 2010.

In a September 2014 decision, the Board denied entitlement to an initial compensable rating for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consistent with a June 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision and remanded the matter to the Board for further action.

In August 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law mandates that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

The Board's August 2015 remand, in accordance with the Joint Motion for Remand from the Court, sought a medical opinion regarding the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  The remand instructed the examiner to comment on these effects and to provide an opinion as to the severity of their impact on the Veteran's employment. An opinion was provided in February 2016, in which the examiner merely documented the Veteran's description of the effects, without distinguishing whether they were related to occupational functioning or daily activities.  The report repeated the error perceived by the authors of the Joint Motion in prior examinations.  


Treatment records for the period since February 9, 2016 have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Return the file to the February 2016 VA examiner for an addendum opinion. If the original examiner is not available, the file should be reviewed by another examiner. 

If an additional examination is deemed necessary by the examiner, one should be arranged.

The examiner should review the claims file including this REMAND.  

The examiner should fully describe the specific functional effects caused by the hearing loss, as well its impact on:

	a.) the Veteran's employability; and 

	b.) daily activities.  

4. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

